Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Gatz on July 25, 2022.
The application has been amended as follows: 
In the abstract, line 1: at the beginning of the line (before “vehicle”), --A-- has been inserted;
In the abstract, line 2: after “wheel.” and before “total number”, --The-- has been inserted; and
In the abstract, line 10: after “vehicle” a semi-colon --;-- has been inserted; and before “fall” the word “the” has been inserted.
These changes have been made to provide articles at the beginning of two of the sentences, and improve the form of a further sentence. The changes are not deemed to materially affect the scope of the application.
Examiner Comment
Applicant’s comments filed with the amendment, have been carefully considered. Applicant has asserted that the combination of references cannot meet the limitations of claim 1 as now amended, and in this instance the examiner agrees. While numerous elements as claimed are separately known, the combination as claimed is not taught, and in view of the contradictory uses of certain of the separate elements, one of ordinary skill in the art would not be led to make the combination as claimed.
Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616